Name: Commission Regulation (EEC) No 1662/86 of 29 May 1986 laying down transitional measures on the transfer of quotas in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  European construction
 Date Published: nan

 30 . 5 . 86 Official Journal of the European Communities No L 145/41 COMMISSION REGULATION (EEC) No 1662/86 of 29 May 1986 laying down transitional measures on the transfer of quotas in the sugar sector possibility laid down in the said Article 25 (2) in respect of the 1986/87 marketing year, the date of 1 July 1986 should be fixed as the deadline for the allocation of the adjusted quotas as a transitional measure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 48 thereof, Whereas the present arrangements concerning production quotas end on 30 June 1986 ; whereas the quota arrange ­ ments that are to take their place were only brought into force on 2 April 1986 by Regulation (EEC) No 934/86 ; whereas Article 25 (2) of Regulation (EEC) No 1785/81 provides that the Member States may reduce the A quota and the B quota of each sugar-producing undertaking or each isoglucose-producing undertaking situated in their territories by up to 10 % of their A quota or of their B quota so as to allocate the quantities withdrawn to one or more other such undertakings situated on their territories pursuant to paragraph 3 of the said Article ; Whereas Article 7 of Council Regulation (EEC) No 193/82 of 26 January 1982 laying down general rules for transfers of quotas in the sugar sector (3) stipulates that, where a Member State applies Article 25 (2) of Regulation (EEC) No 1785/81 , it must allocate the adjusted quotas before 1 March with a view to applying them in the fol ­ lowing marketing year ; whereas, under such circum ­ stances, so as to enable the Member States to use the HAS ADOPTED THIS REGULATION : Article 1 1 . Where a Member State decides to apply the first subparagraph of Article 25 (2) of Regulation (EEC) No 1785/81 in respect of the 1986/87 marketing year, it shall allocate the adjusted quotas, by way of derogation from Article 7 of Regulation (EEC) No 193/82, before 1 July 1986. 2. Member States shall inform the Commission by 15 August 1986 of the adjustments made pursuant to para ­ graph 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 87, 2 . 4 . 1986, p. 1 . ( 3) OJ No L 21 , 29 . 1 . 1982, p. 3 .